Citation Nr: 1522292	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to January 17, 2013.

2.  Entitlement to total disability based on individual unemployability (TDIU) prior to October 8, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 30 percent evaluation, effective January 25, 2008.  In September 2011, the RO increased the evaluation to 50 percent, effective March 4, 2011.  In 
January 2013, the RO increased the evaluation to 100 percent, effective January 17, 2013.

In August 2014, the Board granted an increase to 70 percent for the entire appeal period.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a March 2015 Joint Motion for Remand (JMR) and Court Order, the Board's decision was remanded for compliance with instructions in the JMR. The basis for the JMR included the Board's failure to acknowledge the January 2013 rating decision.

In May 2015, the RO increased the evaluation to 70 percent, effective January 25, 2008.

The Veteran testified before a decision review office (DRO) at a November 2009
hearing at the RO.  A transcript has been associated with the file.




FINDINGS OF FACT

1.  Prior to January 17, 2013, it has not been shown that the Veteran's PTSD has resulted in total occupational and social impairment.

2.  Prior to October 8, 2010, the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  Prior to January 17, 2013, the criteria for an initial evaluation greater than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2014).

2.  Prior to October 8, 2010, the criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

In an August 2014 decision, the Board determined that all requisite duties to notify and assist had been met.  Notably, the parties' JMR includes no reference to any deficiency in this regard.  Furthermore, after the matter was returned to the Board, the Veteran was given 90 days to submit any additional argument or evidence.  In light of this history and the evidence and arguments of record, the Board finds that all requisite duties to notify and assist have been met in this case.


II.  Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.
 
The Veteran's 70 percent PTSD evaluation has been assigned under the provisions of 38 C.F.R. § 4.130, DC 9411.  

The Veteran has also been diagnosed with major depressive disorder and alcohol dependence, both secondary to his PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, there is no medical evidence distinguishing the symptoms attributable to the Veteran's PTSD from these nonservice-connected disabilities.  Hence, the Board has considered all psychiatric symptoms in evaluating the major depressive disorder and alcohol dependence.

Under DC 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in DC 9411 do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran's GAF scores have ranged from 50 to 65.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The Board is cognizant that a GAF score is not determinative by itself.

Historically, the Veteran first sought psychiatric treatment in 2008.  He was diagnosed with PTSD, major depressive disorder, and alcohol dependence.  He has received intermittent medication management throughout the appeal period, and has attended group therapy.

After having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for a rating higher than 70 percent prior to January 17, 2013.  The evidence does not demonstrate total occupational impairment during this time period.  The April 2008 VA examination shows that the Veteran continued to work part-time as a school bus driver.  He planned to quit at the end of that school year and then look for a new job.  He stated that he had no problem with the job, had been a good employee, and the kids did not bother him.  However, he felt the routine broke up his day, as the job required two hours in the morning and two hours in the afternoon.  The Veteran stated that he had previously worked as a private investigator, and had done so for many years.  He noted that, while working for a company, he had no problems at all, but that when he was self-employed, his business did not do well. In October 2010, the Veteran reported that he quit his job in September 2010.  In a February 2011 statement, the Veteran explained that he had been "forced to quit" his job as bus driver because it had become increasingly difficult to drive due to the peripheral neuropathy in his upper extremities.  However, since that time he had driven a bus on those occasions when his former employer was "in a real bind."

Nor does the evidence of record show total social impairment during this time period.  The Veteran remarried his second ex-wife in 2011, reportedly for the insurance benefits and/or for his son's benefit, and although they continue to live separately he receives much of his support from her (see January 2013 VA examination report).  He reportedly is estranged from his children (see April 2008 statement and March 2011 VA examination report).  However, in July 2010, the Veteran described the relationship with his adult son as "good," and he has repeatedly stated that he is trying to work on his relationship with his adult daughter.  He has lived with a roommate, who is supportive, throughout most of the appeal period.  Although he avoids social interaction and crowds, in part because he is afraid he will lose his temper, he does not avoid all social situations.  During the April 2008 VA examination, the Veteran reported that he occasionally visited friends at their homes.  In July 2010, the Veteran reported that he had one friend at a time and that they "seemed to die on [him]."  He has since made friends with other PTSD group members.  See April 2012 VA treatment records.  In June 2009, the Veteran reported that he enjoyed watching television, gambling and traveling, and that he was helping to organize his class reunion.  He bought a camper in 2012 and subsequently took his first trip, which he thoroughly enjoyed.  

Though not outcome determinative, the evidence during this time period clearly reflects that the Veteran did not manifest gross impairment in communication, persistent delusions or hallucinations, suicidal or homicidal ideation, gross inappropriate behavior, disorientation, or poor hygiene.  In addition, the Veteran acted appropriately during the VA examinations.  The Board acknowledges that the Veteran reported difficulty with concentration and memory during this time period, and the February 2011 statement from his roommate confirms these symptoms.  However, these impairments in thought process are not of such severity as to be considered "gross" impairments.  Moreover, the Veteran consistently reported being able to perform activities of daily living.  For example, he did his own shopping, cooking, and driving.  See February 2011 Statement.  Finally, he was able to manage his finances.  See, e.g., March 2011 VA Examination Report.  

The Veteran's representative contends that the January 2013 GAF of 50 is indicative of "an individual who is seriously disabled due to psychiatric symptomatology."  See Post-Remand Brief at 3.  However, the Board finds that this evidence is not consistent with the symptoms, or more importantly the effect of the symptoms, described by the examiner himself or various medical professionals prior to this date.

The Board has considered the Veteran's contention that his PTSD is more disabling than contemplated by the current 70 percent evaluation.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true severity of his PTSD as reflected in the VA examination reports.  The Board finds that the clinical assessments of objective medical professionals have more probative value and carry more weight than the assertions of a lay person without such a medical background.  The Veteran's wife is a psychiatric nurse and competent to discuss his symptomatology, but admitted in 2009 to having "very little contact" with the Veteran since their divorce years earlier.

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected PTSD. Based upon the record, the Board must conclude that at no time during the claim period has this disability been more disabling than currently rated.

With regard to extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD.  The primary symptoms associated with his disability prior to January 2013 were chronic sleep impairment, nightmares, intrusive thoughts, anxiety, depression, anger outbursts, irritability, exaggerated startle response, avoidance, occasional suicidal ideation, poor concentration, and short-term memory impairment.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  A review of the treatment records and VA examination reports fails to reveal exceptional or unusual symptomatology.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  Thus, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

III.  TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran's service-connected disabilities include:  (1) PTSD, evaluated as 70 percent disabling prior to January 17, 2013, and 100 percent disabling from January 17, 2013; (2) peripheral neuropathy of right upper extremity, evaluated as 40 percent disabling from May 27, 2009; (3) peripheral neuropathy of left upper extremity, evaluated as 30 percent disabling from May 27, 2009; (4) diabetes mellitus, evaluated as 20 percent disabling from May 5, 2008; (5) peripheral neuropathy of the lower extremities, each evaluated as 20 percent disabling from May 27, 2009; and (6) erectile dysfunction, evaluated as noncompensable from May 5, 2008.  His combined disability evaluation has been at least 70 percent from January 25, 2008.  Thus, the Veteran meets the threshold rating requirements necessary to consider entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  

In a May 2011 rating decision, the RO granted entitlement to TDIU, effective October 8, 2010.  Thus, the question is whether, prior to October 8, 2010, the Veteran was unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  The Veteran has stated repeatedly that he worked part-time as a school bus driver until September 2010.  In a February 2011 VA Form 21-4138, the Veteran's employer reported that the Veteran quit on September 30, 2010.  He did not work at all in October 2010, but worked 11 morning shifts in November 2010.  There is no evidence of record that indicates that the Veteran's employment prior to October 8, 2010 was marginal.  Thus, TDIU is not warranted during this time period.


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD prior to January 17, 2013 is denied.

Entitlement to TDIU prior to October 8, 2010 is denied. 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


